t c memo united_states tax_court ben alli and shaki alli petitioners v commissioner of internal revenue respondent docket no filed date ben alli and shaki alli pro sese alissa l vanderkooi for respondent memorandum findings_of_fact and opinion laro judge during an apartment building in detroit michigan was contributed to volunteers of america a sec_501 organization in unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue and rule references are to the tax_court rules_of_practice and procedure respect thereof petitioners claimed a noncash charitable_contribution_deduction of dollar_figure on their joint federal_income_tax return which they carried over in full to their return respondent disallowed the deduction and the carryover in full the issues before the court are whether the contributed apartment building was owned by petitioners or a wholly owned corporation of petitioner husband when it was contributed we hold that it was owned by the corporation whether petitioners may claim a deduction with respect to the corporation’s contribution where respondent is treating the corporation as an s_corporation we hold that they may whether the qualified_appraisal and other documentation requirements of sec_170 were satisfied by either of the two appraisals petitioners used to support the contribution and their appraisal_summary we hold that they were not whether such noncompliance should be excused under the judicial doctrine_of substantial compliance or for reasonable_cause pursuant to sec_170 we hold that it should not findings_of_fact ben alli is a medical doctor with a master’s degree in public health from the university of pittsburgh an m d from st george’s school of medicine in the west indies and a ph d from columbia university union graduate school originally from africa dr alli has lived in the united_states for over years and is a u s citizen in addition dr alli and his wife have three children petitioners resided in michigan when they filed their petition bsa corp dr alli and his sister established bsa corp bsa a michigan corporation which owns several apartment buildings in detroit michigan after acquiring his sister’s interest in bsa dr alli became bsa’s sole shareholder petitioners reported bsa’s rental income on schedule e supplemental income and loss of their personal return petitioners also reported bsa’s depreciation deduction for its residential_rental_property on form_4562 depreciation and amortization of their personal return petitioners’ return was prepared by kent s siegel a paid preparer in his pretrial memorandum respondent stated that he has no record of bsa’s filing a corporate tax_return for or but indicated that he is treating bsa as an s_corporation the pingree and gladstone properties in petitioners purchased two apartment buildings pingree pingree and gladstone gladstone from the u s department of housing and urban development hud at a hud auction for a total of dollar_figure the purchase of these two buildings was financed by a hud mortgage pingree and gladstone participated in hud’s section housing program as part of the program in petitioners and hud entered into a housing assistance payments hap contract and a regulatory agreement for the two properties pursuant to these contracts petitioners were required to keep the properties in a decent safe and sanitary condition in petitioners transferred pingree and gladstone to bsa in the early 1990s hud became aware of significant problems at the two properties in and hud’s detroit office inspected the properties and discovered significant problems eg missing smoke detectors and other fire hazards roach infestation peeling paint significant water damage etc hud ordered dr alli to effect all of the requisite repairs yet despite representations by dr alli that most of the problems had been remedied inspections in and revealed that the same deficiencies were still present in a second hud inspector again encountered many of the previously identified deficiencies at pingree and gladstone after the failed inspection dr alli again represented that the identified deficiencies had either already been corrected or would be corrected within a few weeks in when these corrections still had not materialized hud classified pingree and gladstone as troubled property and referred the properties to hud’s department enforcement center dec in early a team from dec inspected the properties and found the conditions to be deplorable--eg severe water damage sink and shower units separating from the walls actively leaking plumbing damaged or inoperable appliances doors and lighting and roach infestation also in dec contracted pinnacle realty management co pinnacle to conduct an independent review of the pingree gladstone properties pinnacle reported that t he picture painted by prior inspections is accurate and that the properties did not meet minimum standards of decent safe and sanitary conditions in late an inspection by hud’s real_estate assessment center reac confirmed the continuing existence of many past deficiencies as well as new ones reac also directed dr alli to conduct a survey of the properties which dr alli failed to do in hud notified petitioners that they had violated the regulatory agreement and defaulted on the pingree gladstone hap contract for failure to maintain the properties in a decent safe and sanitary condition when petitioners again failed to correct the violations hud began relocating tenants and initiating foreclosure proceedings before hud completed the foreclosure however petitioners paid off the balance of the hud mortgage on date hud recorded a discharge of regulatory agreement which canceled the regulatory agreement that petitioners and hud had entered into in hud litigation on date petitioners and bsa sued the united_states and the secretary of hud for breach and termination of the pingree gladstone hap contract the united_states counterclaimed alleging that petitioners and bsa breached the hap contract by failing to provide decent safe and sanitary housing on date as part of the hud litigation proceedings petitioners and bsa stipulated that bsa currently owned and operated the pingree gladstone apartments in an opinion entered on date the u s court of federal claims held in favor of the united_states and the secretary of hud and held the discharge of regulatory agreement described the canceled regulatory agreement as one which identified petitioners as the owner and the secretary of hud as the insurer of pingree and gladstone against petitioners and bsa the court further held that the corporate veil of bsa should be pierced donation to volunteers of america on date bsa dr alli and mrs alli executed a quitclaim_deed of gladstone to volunteers of america michigan for nominal consideration ie dollar_figure on the same day petitioners’ son adeola alli also executed a quitclaim_deed of gladstone to volunteers of america on date volunteers of america sent dr alli a letter thanking him for the contribution of gladstone the letter included a statement that dr alli received no goods or services as a result of this donation and further enclosed a donation receipt the donation receipt stated that the donation was made on date and further provided volunteers of america’s taxpayer_identification_number at the time of the donation only of gladstone’ sec_34 apartment units had tenants with regard to real_property volunteers of america’s policy was to find a prospective purchaser before it would accept a donation in order to minimize the organization’s liability exposure with regard to the donation of gladstone brian wilbur the director of thrift operations at volunteers of america contacted roger ackerman a real_estate agent with whom mr wilbur had previously done business mr ackerman visited gladstone twice the first time he inspected only four or five of the apartment units the second time mr ackerman inspected nearly all apartment units at trial mr ackerman described the apartment units as pretty rough and opined that most of the units were not rent-ready in addition mr ackerman observed that the elevator was broken the roof leaked the floors heav ed up kitchens were missing and one apartment unit was completely burned volunteers of america wished to sell the property quickly and entered into a contract on date to sell gladstone to an investor in california for dollar_figure this investor was the only person who expressed interest in purchasing gladstone petitioners’ form_8283 petitioners reported the charitable_contribution of gladstone on form_8283 noncash charitable_contributions of their return on the form_8283 petitioners described gladstone as a unit apartment building in good condition with an appraised fair_market_value of dollar_figure petitioners further reported that they had acquired gladstone in date and that their basis in gladstone was dollar_figure petitioners’ form_8283 did not include an appraiser’s name address or identifying number nor did it include an appraiser declaration in addition petitioners’ form_8283 did not include the donee’s signature its taxpayer_identification_number or its statement regarding whether the donor had received any consideration for the contribution anthony sanna appraisal on date nearly a decade before the contribution of gladstone anthony sanna mai conducted a market rent survey of the pingree gladstone apartments sanna appraisal using the rental rates for five comparable apartment buildings mr sanna concluded that pingree and gladstone had an annual gross_income potential of dollar_figure mr sanna did not estimate the fair_market_value of the pingree gladstone apartments in addition the sanna appraisal was not performed for income_tax purposes but rather for the purposes of hud’s section housing program finally the sanna appraisal did not include the date or expected date of gladstone’s contribution nor did it include the terms of agreement regarding gladstone’s disposition darvin jones appraisal on date approximately five months before the contribution of gladstone darvin jones made an appraisal of the pingree gladstone apartments as an update to the sanna appraisal jones appraisal mr jones determined the market_value of pingree to be dollar_figure and the market_value of gladstone to be dollar_figure for a total of dollar_figure mr jones defined market_value as the highest price estimate in terms of money which a property will sic bring if exposed for sale in the open market allowing a reasonable_time of sic find sic a purchaser who buys with knowledge of all uses of which it is adapted and for which it was capable of being used the jones appraisal stated that the purpose of the appraisal was for establishing the properties’ values after the renovation and remodeled sic condition emphasis added the appraisal elaborated that the v aluation premise sic will assume a renovated market position also assumption will be made that normal management will be implemented in describing the exterior condition the appraisal states condition will be projected as good exterior painting tuck pointing and necessary repairs will be made sic good marketing position in appraising pingree and gladstone mr jones used the cost approach and the income approach because t he assemblage of sales was difficult for establishing market_value mr jones did not use the market approach with respect to the cost approach mr jones utilized a dollar_figure per unit construction cost and 15-year life expectancy to estimate pingree’s value at dollar_figure and the renovations contemplated by the jones appraisal were never made gladstone’s value at dollar_figure for a total value of dollar_figure with respect to the income approach mr jones determined the market rental rate using comparable apartment buildings estimated expenses using comparable apartment buildings and assumed a vacancy rate on the basis of these figures mr jones estimated the pingree gladstone apartments’ annual net operating income to be dollar_figure mr jones then appraised the pingree gladstone apartments at a market_value of dollar_figure using the mortgage equity process and a capitalization rate of mr jones based this capitalization rate on the elevated risk involved with real_estate investments a projected interest rate of and a projected loan term of years the reconciliation and conclusion section of the appraisal stated that the value of pingree gladstone was dollar_figure under each of the income approach the market approach and the cost approach and thereby yielded a final in comparison petitioners’ return reported rents received of merely dollar_figure expenses of dollar_figure and losses of dollar_figure for the pingree gladstone apartments because we need not decide gladstone’s fair_market_value we do not find it necessary to evaluate mr jones’ assumptions however we suspect that some of his assumptions may have been unreasonable such as the interest rate reconciled value of dollar_figure the jones appraisal concluded by reiterating that the f inal valuation projection as previously mentioned will be based on the renovated marketing position of sic subject property renovation will conform to the plans and specifications developed for this specific capital input finally the jones appraisal omitted the date or expected date of gladstone’s contribution the terms of agreement regarding gladstone’s disposition a statement that the appraisal was performed for income_tax purposes and mr jones’ qualifications and identifying number opinion the primary issue in this case is whether petitioners are entitled to a deduction for the charitable_contribution of gladstone we note that the reconciliation and conclusion section of the jones appraisal included a number of errors first that section purported to reconcile valuations made using the income approach the market approach and the cost approach when in fact the body of the appraisal included only valuations made using the cost approach and the income approach second the reconciliation section stated that both the cost approach and the income approach yielded valuations of dollar_figure when in fact the cost approach actually yielded a valuation of dollar_figure according to the body of the appraisal i burden_of_proof with respect to deductions the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving by a preponderance_of_the_evidence that the commissioner’s determinations are erroneous rule a 290_us_111 see also 503_us_79 ‘ a n income_tax deduction is a matter of legislative grace and the burden of clearly showing the right to the claimed deduction is on the taxpayer ’ quoting 319_us_590 ii ownership of gladstone the parties dispute the ownership of gladstone as of the date that gladstone was contributed respondent argues that petitioners are not entitled to a deduction for the contribution of gladstone because gladstone did not belong to them according to respondent the quitclaim deeds which transferred gladstone to volunteers of america prove that gladstone belonged at least in part to bsa or to petitioners’ son adeola alli petitioners argue that although they personally owned gladstone bsa and their son executed these deeds because volunteers of america required a broad release before accepting donations of real_property while the record is thin on the issue of who owned gladstone at the time of the contribution we hold that bsa was the sole owner as late as date petitioners admitted as part of the hud litigation proceedings that bsa owned and operated gladstone petitioners rely primarily on a good_faith confidential agreement and the discharge of regulatory agreement to establish their personal ownership of gladstone at the time of the donation we find neither to be persuasive evidence with respect to the good_faith confidential agreement on date petitioners entered into the agreement which purported to relieve bsa of its ownership of both pingree and gladstone however bsa the owner of these properties at the time was not a party to the agreement moreover the agreement was not recorded petitioners allege that volunteers of america required adeola alli to execute a quitclaim_deed because he had a recorded lien on gladstone the alleged lien however is not part of the record it is unclear whether under michigan law see carpenter v commissioner tcmemo_2012_1 103_tcm_1001 holding that state law continued with respect to the discharge of regulatory agreement the agreement does not identify petitioners as the owners of gladstone rather it identifies the regulatory agreement being canceled as one which lists petitioners as the owners indeed when the regulatory agreement was entered into in petitioners were the owners of gladstone and were correctly listed on the regulatory agreement as such finally both documents predate petitioners’ admission in that bsa was the owner of gladstone for these reasons we choose not to credit the good_faith confidential agreement or the discharge of regulatory agreement as credible_evidence that gladstone belonged to petitioners although bsa was the owner of gladstone at the time of the contribution petitioners could still be entitled to the charitable_contribution_deduction that they claimed respondent stated in his pretrial memorandum that he is treating bsa as an s_corporation as a general_rule an s_corporation is not subject_to tax at the corporate level sec_1363 rather pursuant to sec_1366 the s continued determines the nature of the property rights and federal_law determines the appropriate tax treatment of those rights an unrecorded conveyance would be effective against respondent--a third party with an economic_interest with respect to the property and without notice of the conveyance cf evans v holloway sand gravel inc n w 2d mich ct app michigan’s recording statute provides that unrecorded conveyances of real_estate are void as against any subsequent purchaser in good_faith corporation’s income or loss flows through to its shareholders and is taxed at the shareholder level certain items of income loss deduction or credit flow through separately to the shareholders sec_1366 whereas others are included in the s corporation’s nonseparately_computed_income_or_loss which in turn flows through to the shareholders sec_1366 deductions for charitable_contributions pursuant to sec_170 flow through separately to the shareholders sec_1366 and are not allowed to the s_corporation sec_1363 since dr alli is bsa’s sole shareholder bsa’s entire charitable_contribution_deduction for its contribution of gladstone would flow through to him if all the charitable_contribution requirements set forth in sec_170 are met sec_170 provides that i n the case of a partnership or s_corporation the qualified_appraisal and other documentation requirements shall be applied at the entity level except that the deduction shall be denied at the partner or shareholder level we must therefore determine whether bsa has on date the court ordered the parties to brief what implications if any sec_170 has on this case petitioners’ brief covered a number of issues which were not responsive to the court’s order accordingly we disregard those portions of petitioners’ brief satisfied the qualified_appraisal and other documentation requirements for its contribution of gladstonedollar_figure iii history of the qualified_appraisal and other documentation requirements in the deficit_reduction_act_of_1984 defra pub_l_no sec a stat pincite congress amended sec_170 to require taxpayers claiming a deduction for a charitable_contribution to obtain a qualified_appraisal for the property contributed to attach an appraisal_summary to the return and to include on such return additional information including the cost_basis and acquisition_date of the contributed_property as the secretary may prescribe in such regulations before defra a taxpayer was required to include certain information in his return for deducting contributions of property exceeding dollar_figure but was not required to obtain an appraisal before claiming such a deduction see s prt no vol pincite s comm print although s_corporations used to be subject_to the provisions of the tax equity and fiscal responsibility act of tefra pub_l_no sec_402 stat pincite which required taxpayers to challenge an s corporation’s taxes in a single corporation-level proceeding congress repealed this part of tefra in the small_business job protection act of pub_l_no sec c stat pincite winter v commissioner tcmemo_2010_287 100_tcm_604 n accordingly the court has jurisdiction to address bsa’s taxes as part of petitioners’ shareholder-level proceeding see 135_tc_238 the principal objective of defra sec was to provide a mechanism whereby the irs would obtain sufficient information in support of a claimed valuation of a charitable_contribution of property to enable the irs to deal more effectively with the prevalent use of overvaluations see id pincite staff of j comm on taxation general explanation of the revenue provisions of the deficit_reduction_act_of_1984 pincite j comm print the secretary promulgated sec_1_170a-13 income_tax regs pursuant to his authority under defra sec a dollar_figure in the american_jobs_creation_act_of_2004 ajca pub_l_no sec_883 sec_118 stat pincite congress codified these requirements as sec_170 and provided a reasonable_cause exception for failure to comply with chevron deference--ie giving legislative regulations controlling weight unless they are arbitrary capricious or manifestly contrary to the statute 467_us_837 --applies with full force in the tax context mayo found for med educ research v united_states u s ___ ___ 131_sct_704 the ultimate question is whether the regulations are within or outside of congress’ delegation to the agency id at ___ s ct pincite with respect to the charitable_contribution substantiation and reporting regulations congress not only delegated general rulemaking authority to the secretary in sec_7805 to prescribe all needful rules congress also delegated specific rulemaking authority in the deficit_reduction_act_of_1984 pub_l_no sec a stat pincite that n ot later than date the secretary shall prescribe regulations under sec_170 of the internal_revenue_code for the substantiation of contributions of property the substantiation requirements for charitable_contributions made after date iv qualified_appraisal and other documentation requirements where a deduction is claimed for contributions in excess of dollar_figure a taxpayer must obtain a qualified_appraisal of such property and attach to the return such information regarding such property and such appraisal as the secretary may require sec_170 a qualified_appraisal is an appraisal of such property which is conducted by a qualified_appraiser in accordance with generally accepted appraisal standards and any regulations or other guidance prescribed by the secretary sec_170 under sec_1_170a-13 income_tax regs a donor who claims a deduction with respect to a contribution in excess of dollar_figure must obtain a qualified_appraisal for the property contributed attach a fully completed appraisal_summary to his tax_return and maintain records containing certain information as required by paragraph b ii of this section sec_1_170a-13 income_tax regs requires the taxpayer to maintain the following information the name and address of the donee organization to which the contribution was made the date and location of the contribution description of the property in detail reasonable under the circumstances including the value of the property the fair_market_value of the property at the time the contribution was made the method used in continued where the donor is an s_corporation the donor must provide a copy of the appraisal_summary to every shareholder who receives an allocation of a charitable_contribution_deduction with respect to the property described in the appraisal_summary sec_1_170a-13 income_tax regs furthermore the shareholder must attach a copy of the s corporation’s appraisal_summary to his tax_return sec_1_170a-13 income_tax regs in this case the donor of gladstone is bsa however bsa never filed a corporate return for rather petitioners reported bsa’s activities on schedule e of their personal return because bsa did not attach an appraisal_summary for gladstone to its corporate return it failed to meet the requirement of sec_1_170a-13 income_tax regs petitioners however did attach an appraisal_summary for gladstone to their personal return as required by sec_1_170a-13 income_tax regs although bsa’s failure_to_file a corporate return and its failure to attach the gladstone appraisal_summary thereto may constitute sufficient grounds for disallowing the charitable_contribution_deduction we need not decide this issue because we hold that neither continued determining the fair_market_value and if the valuation was determined by appraisal a copy of the signed report of the appraiser the cost or other basis of the property and the terms of any agreement relating to the use sale_or_other_disposition of the property contributed the sanna appraisal nor the jones apprisal is a qualified_appraisal under sec_170 a qualified_appraisal under the regulations a qualified_appraisal must be made no more than days before the gift and no later than the due_date of the return must be signed by a qualified_appraiser must not involve a prohibited appraisal fee and must include certain specific information sec_1_170a-13 income_tax regs this information includes a a description of the property in sufficient detail for a person who is not generally familiar with the type of property to ascertain that the property that was appraised is the property that was or will be contributed b in the case of tangible_property the physical condition of the property c the date or expected date of contribution to the donee d the terms of any agreement or understanding entered into that relates to the use sale_or_other_disposition of the property contributed sec_1_170a-13 income_tax regs provides that no part of the fee arrangement for a qualified_appraisal can be based in effect on a percentage or set of percentages of the appraised value of the property respondent makes no claim regarding whether mr sanna or mr jones received an impermissible fee pursuant to sec_1_170a-13 income_tax regs so we do not further address that issue e the name address and the identifying number of the qualified_appraiser f the qualifications of the qualified_appraiser who signs the appraisal including the appraiser’s background experience education and membership if any in professional appraisal associations g a statement that the appraisal was prepared for income_tax purposes h the date or dates on which the property was appraised i the appraised fair_market_value of the property on the date or expected date of contribution j the method of valuation used to determine the fair_market_value and k the specific basis for the valuation sec_1_170a-13 income_tax regs petitioners argue that the jones appraisal is an update of the sanna appraisal and that both appraisals constitute qualified appraisals we note that under the regulations if a donor uses the appraisal of more than one appraiser each appraiser must comply with the qualified_appraisal requirements sec_1_170a-13 income_tax regs both the sanna appraisal and the jones appraisal individually and collectively suffer from a number of material deficiencies these deficiencies are addressed in more detail below sanna appraisal the sanna appraisal is deficient in at least five requirements of the regulations which we address below in turn a timeliness of appraisal requirement the sanna appraisal’s primary defect is that it was made in nearly a decade before the contribution of gladstone in under the regulations a qualified_appraisal must be prepared by a qualified_appraiser no earlier than days before the contribution date and no later than the extended due_date of the return first claiming the deduction sec_1_170a-13 income_tax regs the time limitation for obtaining a qualified_appraisal is important because the appraised value must be the fair_market_value of the contributed_property on the date of contribution sec_1_170a-13 income_tax regs therefore an appraisal performed outside of the safe_harbor period provided in sec_1 170a- c i a income_tax regs prima facie does not reflect the property’s value as of the date of contribution we have held that an untimely appraisal is not a qualified_appraisal van der lee v commissioner tcmemo_2011_234 102_tcm_329 aff’d 501_fedappx_30 2d cir petitioners implicitly concede this point in brief petitioners argue that the results of the hud inspection are irrelevant for establishing the value of gladstone as of the contribution date because the inspection was a decade old it follows that the sanna appraisal dated date is inadequate because it too was prepared and dated nearly a decade before the contribution was made petitioners argue that although the sanna appraisal is nearly a decade old it is relevant to establishing the value of gladstone as of the date of contribution because the jones appraisal is an update of the sanna appraisal the regulations however provide that where a taxpayer relies on more than one appraisal each appraisal must independently comply with the qualified_appraisal requirements sec_1_170a-13 income_tax regs as we discuss later the jones appraisal is also not in compliance with the regulations b date or expected date of contribution requirement the sanna appraisal does not include the date or expected date of contribution for gladstone sec_1_170a-13 income_tax regs provides that a qualified_appraisal must include t he date or expected date of contribution to the donee the date of contribution requirement is important because it allows the irs to determine whether the appraisal was timely performed we have stated that the purpose of the charitable_contribution reporting regulations is to provide the irs with sufficient information to evaluate the claimed deduction and deal more effectively with the prevalent use of overvaluations smith v commissioner tcmemo_2007_368 94_tcm_574 citing 109_tc_258 aff’d without published opinion 166_f3d_332 4th cir aff’d 364_fedappx_317 9th cir c terms of the agreement requirement a qualified_appraisal must include t he terms of any agreement or understanding entered into or expected to be entered into by or on behalf of the donor or donee that relates to the use sale_or_other_disposition of the property contributed sec_1_170a-13 income_tax regs the terms of agreement requirement is important because it enables the irs to determine whether the appraiser took restrictions on the disposition of the contributed_property into account when appraising it as we have stated r estrictions on the property’s use or marketability on the date of the contribution must be taken into account in the determination of fair_market_value 135_tc_471 aff’d 668_f3d_888 7th cir see also 33_tc_223 ‘ f air market value’ is not to be determined in a vacuum to the contrary it must be determined with respect to the particular property in question at the time of contribution subject_to any conditions or restrictions on marketability aff’d 283_f2d_945 2d cir we have recognized that restrictions on the disposition of property may reduce the fair_market_value of the property see generally 115_tc_506 as stated earlier the purpose of the charitable_contribution reporting regulations is to provide the irs with sufficient information to evaluate the claimed deduction and deal more effectively with the prevalent use of overvaluations smith v commissioner t c m cch pincite therefore in order for the irs to have sufficient information to evaluate the appraisal the appraisal must show that it took into account the conditions if any on the disposition of the contributed_property the sanna appraisal performed nearly a decade before gladstone was contributed did not include the terms of any agreement or understanding relating to the disposition of gladstone--eg that pursuant to its policy volunteers of america would not accept the donation of gladstone until a purchaser had been arranged for this reason the sanna sec_1_6050l-1 income_tax regs provides that i f a donee of any charitable_deduction_property sells exchanges consumes or otherwise disposes of with or without consideration such property within years after the date of the donor’s contribution of such property the donee shall make an information_return on the form prescribed by the internal_revenue_service thus disclosure of the donee’s terms if any regarding the disposition of continued appraisal does not comply with sec_1_170a-13 income_tax regs d income_tax purposes statement requirement the sanna appraisal does not include a statement that it was prepared for income_tax purposes a qualified_appraisal must include a statement that the appraisal was prepared for income_tax purposes sec_1_170a-13 income_tax regs neither exact wording nor an explicit statement is necessary see 139_tc_371 the income_tax purposes statement requirement is satisfied where the appraisal report states that the purpose of the appraisal was to value the donation of property pursuant to the terms of sec_170 simmons v commissioner tcmemo_2009_208 98_tcm_211 aff’d 646_f3d_6 d c cir the sanna appraisal does not state that it was prepared for income_tax purposes but rather states that it was prepared for the purposes of hud’s section housing program accordingly the sanna appraisal does not comply with sec_1_170a-13 income_tax regs continued contributed_property may constitute important information that the irs needs to account for any discrepancies between the sale value reported by the donee and the appraised fair_market_value reported by the donor e appraised fair_market_value requirement the sanna appraisal does not provide a fair_market_value appraisal of gladstone a qualified_appraisal must include t he appraised fair_market_value within the meaning of sec_1_170a-1 of the property on the date or expected date of contribution sec_1_170a-13 income_tax regs the appraised fair_market_value requirement is critical because that is the value upon which the charitable_contribution_deduction is based without it the entire purpose of requiring the taxpayer to obtain a qualified_appraisal is undermined three approaches measure the fair_market_value of property the market approach ie the comparable sales approach the asset-based approach ie the cost approach and the income approach crimi v commissioner tcmemo_2013_51 at citing 120_tc_174 aff’d in part and vacated in part sub nom 458_f3d_564 7th cir the market approach values the subject property by comparing the property to similar properties sold in arm’s-length transactions in or about the same period id the asset-based approach generally values the subject property by determining the cost to reproduce it id finally the income approach determines the value of the subject property by capitalizing or discounting expected cashflows therefrom id an appraiser should employ as many approaches as are appropriate see eg 85_tc_677 t o the extent possible the three commonly recognized methods of valuing property capitalized net operating income replacement cost and comparable sales are used crimi v commissioner at v alue should be obtained from all three approaches and reconciled in a final value estimate in re land122_br_288 bankr w d tex no one approach by itself yields the true value of the property appraisal institute the appraisal of real_estate 13th ed appraisers should apply all the approaches that are applicable and for which there is data the sanna appraisal did not employ the market approach the asset-based approach or the income approach to determine the fair_market_value of gladstone instead it merely estimated gladstone’s annual profit potential using a projected income stream it did not perform a discounted cashflow analysis on the estimated profit potential to determine gladstone’s fair_market_value because the sanna appraisal did not employ any of the three approaches to determine gladstone’s fair_market_value it does not comply with sec_1_170a-13 income_tax regs we now turn to the jones appraisal jones appraisal the jones appraisal is deficient in at least nine requirements of the regulations which we address below in turn a appraisal of the contributed_property requirement the jones appraisal’s primary deficiency is that it is not an appraisal of the contributed_property but is rather an appraisal of a hypothetical fully renovated version of the contributed_property under the charitable_contribution statute where a deduction is claimed for contributions in excess of dollar_figure the taxpayer must obtain a qualified_appraisal of such property sec_170 in order for the qualified_appraisal to help the irs deal more effectively with the prevalent use of overvaluations the appraised property must be the same property that was donated and that gave rise to the claimed deduction in harding v commissioner tcmemo_1995_216 69_tcm_2625 we held that the qualified_appraisal requirement was not satisfied where the appraisal was purely hypothetical was at best the maximum conceivable estimate value for the property and did not take into account the extant realities likewise the jones appraisal did not appraise gladstone as contributed but rather appraised a hypothetical fully renovated gladstone the jones appraisal repeatedly emphasized that its valuation was premised on the renovated and remodeled condition of gladstone mr ackerman the real_estate agent whom volunteers of america contacted regarding gladstone’s sale and who visited gladstone on two occasions testified that at the time of the donation gladstone was in poor condition and that most units were uninhabitable mr ackerman’s testimony is confirmed by the fact that gladstone had tenants in only six units at the time of the donation because the subject of the jones appraisal was a hypothetical fully renovated gladstone the jones appraisal does not comply with the sec_170 requirement that the taxpayer obtain an appraisal of the contributed_property b description and condition of the property requirements the jones appraisal did not describe gladstone as it existed but rather described a hypothetical fully renovated gladstone under the regulations a qualified_appraisal must include a description of the property in sufficient detail for a person who is not generally familiar with the type of property to ascertain that the property that was appraised is the property that was or will be contributed sec_1_170a-13 income_tax regs in the case of tangible_property a qualified_appraisal must also include the physical condition of the property sec_1_170a-13 income_tax regs the description requirement is important indeed essential to the review of charitable contribution deductions and the reliability of corresponding appraisals 604_fsupp2d_1197 n d ill indeed a bsent a description of the contributed_property the appraisal and its valuation of the donated property are meaningless there is no way for the irs or any outside party to judge whether the appraisal is reasonable or to understand the basis for the valuation of such undefined contributed_property id the condition of tangible_property requirement is equally important for this same reason since the jones appraisal did not include a description of gladstone as contributed nor describe the condition of gladstone as contributed it does not comply with sec_1_170a-13 and b income_tax regs c appraised fair_market_value requirement the jones appraisal did not determine the fair_market_value of gladstone but rather its market_value a qualified_appraisal must include t he appraised fair_market_value within the meaning of sec_1_170a-1 of the property on the date or expected date of contribution sec_1_170a-13 income_tax regs sec_1_170a-1 income_tax regs defines fair_market_value as the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts the definition of the term fair market value has been glossed judicially to incorporate certain attributes into the valuation test for example the willing buyer and willing seller are both considered to be hypothetical rather than actual persons bank one corp v commissioner t c pincite in addition the fair_market_value of property reflects its highest_and_best_use as of the date of its valuation 94_tc_193 mr jones defined market_value as the highest price estimate in terms of money which a property will sic bring if exposed for sale in the open market allowing a reasonable_time of sic find sic a purchaser who buys with knowledge of all uses of which it is adapted and for which it was capable of being used the mere fact that the wording of mr jones’ definition is different from that of the regulations however is not the end of the story mr jones’ definition of in united_states v woods u s ___ ___ 134_sct_557 the supreme court confirmed in a unanimous opinion that the issue of valuation rests on threshold legal determinations and is not limited to factual issues in crimi v commissioner tcmemo_2013_51 at we held that although market_value is an approximate value for fair_market_value and although the two terms are not necessarily synonymous depending on how they are defined we were satisfied that market_value as defined and used in the appraisal reports was consistent with fair_market_value as used in the regulations id accepting an appraisal where the appraiser maintained at trial that continued market_value is different from fair_market_value as defined in the regulations for the following reasons first mr jones’ definition of market_value does not require both the buyer and seller to have reasonable knowledge of relevant facts as required by the regulation’s definition of fair_market_value second mr jones’ definition of market_value does not encompass the notion of a willing buyer and willing seller and even omits reference to any seller as the supreme court has stated ‘ t he willing buyer-willing seller test of fair_market_value is nearly as old as the federal income estate and gifts taxes themselves’ 454_us_1011 quoting 411_us_546 see also 272_f3d_333 6th cir referring to the regulation’s definition of fair_market_value as the ‘willing buyer willing seller’ standard aff’g tcmemo_1999_ for the foregoing reasons the jones appraisal determined the market_value of a hypothetical gladstone rather than the fair_market_value of the actual continued the difference between market_value as defined and used in the appraisal reports and fair_market_value as used in the regulations is a mere technical difference in the prose gladstone consequently the jones appraisal does not comply with sec_1_170a-13 income_tax regs d qualifications of the appraiser requirement the jones appraisal did not include mr jones’ qualifications under the regulations a qualified_appraisal must include t he qualifications of the qualified_appraiser who signs the appraisal including the appraiser’s background experience education and membership if any in professional appraisal associations sec_1_170a-13 income_tax regs the appraiser’s qualifications constitute important information because they provide necessary context permitting the irs to evaluate a claimed deduction hendrix v united_states no 09-cv-132 wl at s d ohio date without the appraiser’s education and background information it would be difficult if not impossible to gauge the reliability of an appraisal that forms the foundation of a deduction bruzewicz f_supp 2d pincite the appraiser’s qualifications provide the irs with some basis on which to determine whether the valuation in an appraisal report is competent and credible_evidence to support what in some cases may be a very large tax saving since the jones appraisal does not include mr jones’ qualifications it does not comply with sec_1_170a-13 income_tax regs e identifying number of the appraiser requirement a qualified_appraisal must include t he name address and if a taxpayer_identification_number is otherwise required by sec_6109 and the regulations thereunder the identifying number of the qualified_appraiser sec_1_170a-13 income_tax regs this requirement is important because it allows the irs to readily ascertain the identity of the appraiser and whether he is in good standing with the irs see eg u s c sec c although the jones appraisal included mr jones’ name and address it did not include his identifying number consequently the jones appraisal does not comply with sec_1_170a-13 income_tax regs sec_6109 provides that a ny person required under the authority of this title to make a return statement or other document shall include in such return statement or other document such identifying number as may be prescribed for securing proper identification of such person thus an appraiser is required to provide his identifying number unless he is a nonresident_alien who is not required to obtain a taxpayer_identification_number t d 1988_1_cb_99 petitioners do not claim that mr jones is a nonresident_alien tit u s c sec c provides that a fter notice and opportunity for a hearing to any appraiser the secretary may-- provide that appraisals by such appraiser shall not have any probative effect in any administrative_proceeding before the department of the treasury or the internal_revenue_service and bar such appraiser from presenting evidence or testimony in any such proceeding f date or expected date of contribution requirement the jones appraisal like the sanna appraisal did not include the date or expected date of contribution as required by sec_1_170a-13 income_tax regs see also supra section iv a b g terms of the agreement requirement the jones appraisal like the sanna appraisal did not include the terms of the agreement or understanding that relate to the use sale_or_other_disposition of gladstone as required by sec_1_170a-13 income_tax regs see also supra section iv a c h income_tax purposes statement requirement the jones appraisal like the sanna appraisal did not include a statement that the appraisal was prepared for income_tax purposes as required by sec_1_170a-13 income_tax regs see also supra section iv a d i timeliness of appraisal requirement finally the jones appraisal was performed on date approximately five months before the donation of gladstone on date thus the jones appraisal was not conducted no earlier than days prior to the date of contribution of the appraised property as required by sec_1_170a-13 income_tax regs see also supra section iv a a we now turn to examining whether petitioners’ appraisers were qualified appraisers as required by sec_170 b qualified_appraiser a qualified_appraisal can be conducted only by a qualified_appraiser sec_170 a qualified_appraiser is an individual who has earned an appraisal designation from a recognized professional appraiser organization or has otherwise met minimum education and experience requirements set forth in regulations prescribed by the secretary regularly performs appraisals for which the individual receives compensation and meets such other requirements as may be prescribed by the secretary in regulations or other guidance sec_170 sec_170 further provides that a n individual shall not be treated as a qualified_appraiser with respect to any specific appraisal unless the individual demonstrates verifiable education and experience in valuing the type of property subject_to the appraisal and the individual has not been prohibited from practicing before the internal_revenue_service by the secretary under section c of title united_states_code at any time during the 3-year period ending on the date of the appraisal under the regulations a qualified_appraiser is an individual who includes on the appraisal_summary a declaration that the individual either holds himself out to the public as an appraiser or performs appraisals regularly the appraiser is qualified to make appraisals of the type of property being valued the appraiser is not excluded from qualifying as a qualified_appraiser under sec_1_170a-13 income_tax regs and the appraiser understands that an intentionally false or fraudulent overstatement of the value of the property described in the qualified_appraisal or appraisal_summary may subject the appraiser to a civil penalty under sec_6701 for aiding_and_abetting an understatement_of_tax liability sec_1_170a-13 income_tax regs respondent makes no claim that either mr sanna or mr jones is prohibited from practicing before the irs pursuant to sec_170 so we do not further address that issue pursuant to sec_1_170a-13 income_tax regs an individual is not a qualified_appraiser if the individual is inter alia the donor the donee any person employed by the donor or donee or an appraiser who is regularly used by the donor or donee and who does not perform most of his or her appraisals for other persons respondent makes no claim regarding whether mr sanna or mr jones is an ineligible appraiser pursuant to sec_1 170-a13 c iv income_tax regs so we do not further address that issue mr sanna mr sanna’s qualifications were included as part of his appraisal report he holds a designation from the appraisal institute a recognized professional appraiser organization in addition it is evident from his work experience that he regularly performs appraisals for compensation however we have held that sec_1_170a-13 income_tax regs is a reporting requirement and that the plain language of the regulations states that in order to be a qualified_appraiser an individual must include on the appraisal_summary a declaration that he holds himself out as an appraiser that he is so qualified that he is not an ineligible individual and that he understands the consequences of a fraudulent overvaluation see friedberg v commissioner tcmemo_2013_224 at because mr sanna did not make such a declaration on petitioners’ appraisal_summary he is not a qualified_appraiser under the regulations mr jones mr jones’ qualifications were not included in his appraisal report although petitioners argue that mr jones’ curriculum vitae was provided to the irs during their audit they did not produce his curriculum vitae or any other evidence of his qualifications furthermore mr jones also did not make a declaration on petitioners’ appraisal_summary that he holds himself out as an appraiser that he is so qualified that he is not an ineligible individual and that he understands the consequences of a fraudulent overvaluation as required by sec_1_170a-13 income_tax regs thus petitioners have failed to establish that mr jones is a qualified_appraiser as defined by sec_170 we now turn to whether petitioners’ appraisal_summary satisfies the appraisal_summary regulation requirements c appraisal_summary under the regulations a fully completed appraisal_summary must be attached to the tax_return on which the deduction for a contribution is first claimed sec_1_170a-13 c i b income_tax regs the appraisal_summary which differs from a qualified_appraisal must comply with the requirements set forth in sec_1_170a-13 income_tax regs an appraisal_summary is a summary of a qualified_appraisal that is made on the form prescribed by the internal_revenue_service signed and dated by the donee signed and dated by the qualified_appraiser who prepared the qualified_appraisal and includes the following information a the name and taxpayer_identification_number of the donor b a description of the property c in the case of tangible_property a brief summary of the overall physical condition of the property at the time of the contribution d the manner of acquisition and the date_of_acquisition of the property by the donor e the cost or other basis of the property f the name address and taxpayer_identification_number of the donee g the date the donee received the property h a statement explaining the amount of any consideration received from the donee for the contribution i the name address and the identifying number of the qualified_appraiser who signs the appraisal_summary j the appraised fair_market_value of the property on the date of contribution k the declaration by the appraiser stating that he is an appraiser with sufficient qualifications to make this appraisal and not an individual who is ineligible to make the appraisal l a declaration by the appraiser stating that the fee charged was not of a prohibited type and that the appraiser has not been barred from presenting appraisals to the irs under u s c section c and m such other information as may be specified by the form sec_1_170a-13 and ii income_tax regs the irs has prescribed form to be used as the appraisal_summary jorgenson v commissioner tcmemo_2000_38 79_tcm_1444 petitioners’ appraisal_summary omits at least four categories of information in addition petitioners provided false information in at least four instances collectively petitioners’ appraisal_summary suffers from at least eight deficiencies false information provided a cost or other basis requirement an appraisal_summary must include t he cost or other basis of the property adjusted as provided by sec_1016 sec_1_170a-13 income_tax regs petitioners misrepresented both gladstone’s cost_basis and its date_of_acquisition on their form_8283 petitioners reported that gladstone was acquired in date and that their basis was dollar_figure the record however shows that petitioners purchased both pingree and gladstone for dollar_figure in establishing the taxpayer’s proper basis in a contributed_property is essential because the basis affects the amount of the deduction allowed pursuant to sec_170 the deduction amount for a charitable_contribution of sec_1016 pertains to adjustments to basis for exhaustion wear_and_tear obsolescence amortization depletion etc property must be reduced by the amount of gain which would not have been long-term_capital_gain had the property been sold at its fair_market_value therefore a taxpayer who fails to establish his basis in contributed_property is not entitled to a charitable_contribution_deduction see 919_fsupp2d_1140 d n m petitioners by reporting a false basis for gladstone on their appraisal_summary failed to comply with sec_1_170a-13 income_tax regs b condition of tangible_property requirement in the case of tangible_property an appraisal_summary must include a brief summary of the overall physical condition of the property at the time of the contribution sec_1_170a-13 income_tax regs on their form_8283 petitioners reported the physical condition of gladstone as good we have held that a description of the physical condition of property generally as merely new used good fair dismantled or discard is inadequate to satisfy the physical condition requirement of the regulations because sec_1221 provides that a capital_asset does not include real_property used in the taxpayer’s trade_or_business bsa rented out gladstone for profit therefore gladstone is real_property used in a trade_or_business and not a capital_asset thus pursuant to sec_170 the deductible amount for its contribution must be reduced by the amount of ordinary gain which would have been recognized had gladstone been sold at its fair_market_value w ithout a more detailed description the appraiser’s approach and methodology cannot be evaluated o’connor v commissioner tcmemo_2001_90 81_tcm_1509 see also friedman v commissioner tcmemo_2010_45 99_tcm_1175 holding that generic descriptions such as good working condition or operational clean and in good saleable condition are inadequate because w ithout a more detailed description the appraiser’s approach and methodology cannot be evaluated moreover not only was petitioners’ description of gladstone’s physical condition inadequate it was false in reality gladstone’s physical condition was not good but rather very poor according to mr ackerman gladstone was in pretty rough condition and few of its apartment units were rent ready in summary by reporting a false and inadequate description of gladstone’s physical condition petitioners failed to comply with sec_1_170a-13 income_tax regs c appraised fair_market_value requirement an appraisal_summary must include t he appraised fair_market_value of the property on the date of contribution sec_1_170a-13 income_tax regs on their form_8283 petitioners reported dollar_figure as the appraised fair market_value of gladstone this figure is supported by neither the sanna appraisal nor the jones appraisal nor by anything else in the record the sanna appraisal only estimated the annual income potential of gladstone and did not provide an appraisal of its fair_market_value the jones appraisal provides an appraisal of a fully renovated gladstone at dollar_figure in fact the dollar_figure figure smacks of manipulation--petitioners likely chose the dollar_figure figure to avoid sec_170 which requires that a donor attach a qualified_appraisal to his return for contributions valued at over dollar_figure accordingly petitioners failed to comply with sec_1_170a-13 income_tax regs omitted information a taxpayer_identification_number of donee requirement an appraisal_summary must include t he name address and taxpayer_identification_number of the donee sec_1_170a-13 income_tax regs the taxpayer_identification_number of the donee is important because it allows the irs to readily confirm whether the donee organization is a qualified donee pursuant to sec_170 thus provision of the taxpayer_identification_number is central to the purpose of the charitable_contribution reporting regulations which is to provide the irs with sufficient information to evaluate the claimed deduction petitioners’ form_8283 included volunteers of america’s name and address but did not include its taxpayer_identification_number which volunteers of america had provided to petitioners on its donation receipt for gladstone consequently petitioners failed to comply with sec_1_170a-13 income_tax regs b declarations of appraiser requirement an appraisal_summary must include t he declaration by the appraiser described in paragraph c i of this section sec_1_170a-13 income_tax regs an appraisal_summary must further include a declaration by the appraiser stating that-- t he fee charged for the appraisal is not of a type prohibited by paragraph c of this section and a ppraisals prepared by the appraiser are not being disregarded pursuant to u s c sec c sec_1_170a-13 and income_tax regs as further explained below these declaration requirements promote compliance with the qualified_appraiser regulations and allow the irs to readily ascertain that the appraisal was performed by a qualified_appraiser the appraiser declaration set forth in sec_1_170a-13 income_tax regs ensures that the appraiser is aware of and swears compliance to see supra notes and certain limitations on who can be a qualified_appraiser ie that the individual is or holds himself out as an appraiser is qualified to appraise the contributed_property is not a party to the transaction or a related_party and understands that a fraudulent overstatement can result in civil or criminal penalties see supra section iv b the appraiser declaration set forth in sec_1_170a-13 income_tax regs ensures that the appraiser is both aware of and swears compliance with certain limitations designed the ensure the objectivity of the appraiser finally the appraiser declaration set forth in sec_1_170a-13 income_tax regs is important because it requires the appraiser to swear that he is in good standing with the irs petitioners’ form_8283 does not include the requisite declarations by mr sanna mr jones or any other appraiser consequently petitioners failed to comply with sec_1_170a-13 and l income_tax regs c name address and identifying number of appraiser requirement an appraisal_summary must include t he name address and the identifying number of the qualified_appraiser who signs the appraisal_summary sec_1_170a-13 income_tax regs as explained supra section iv a e this information allows the irs to readily ascertain the identity of the appraiser and whether he is in good standing with the irs petitioners’ form_8283 did not include the name address or identification_number of mr sanna mr jones nor any other appraiser consequently petitioners failed to comply with sec_1_170a-13 income_tax regs d statement of consideration received requirement an appraisal_summary must include a statement explaining the amount of any consideration received from the donee for the contribution sec_1_170a-13 income_tax regs the supreme court has held that t he sine qua non of a charitable_contribution is a transfer of money or property without adequate_consideration 477_us_105 although volunteers of america provided dr alli with a donation receipt which stated that he did not receive any consideration for the contribution of gladstone petitioners’ form_8283 did not include a consideration statement as required by sec_1_170a-13 income_tax regs the purpose of the charitable_contribution reporting requirements is to enable the irs to evaluate the the donation receipt was not included as part of petitioners’ tax_return claimed deduction smith v commissioner t c m cch pincite in order to evaluate the claimed deduction the irs must be apprised of whether the donor received any consideration from the donee thus regardless of whether a donor received any consideration a taxpayer who does not include a consideration statement in his appraisal_summary or elsewhere on his return is not entitled to a charitable_contribution_deduction cf friedman v commissioner t c m cch pincite holding that a donor who fails to obtain a contemporaneous written acknowledgment of a donation as required by sec_170 is not entitled to a deduction regardless of whether any consideration had been received because congress intended for charitable organizations to inform their donors that the deduction is limited to the amount by which the contribution exceeds any consideration provided by the charity because petitioners’ form_8283 did not include a consideration statement petitioners failed to comply with sec_1_170a-13 income_tax regs sec_170 provides that n o deduction shall be allowed for any contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the contribution by the donee organization that includes inter alia information regarding w hether the donee organization provided any goods or services in consideration in whole or in part for any property contributed having concluded that petitioners failed to comply with many of the qualified_appraisal and other documentation requirements of sec_170 so that their claimed charitable deduction would otherwise be disallowed we now address whether petitioners’ noncompliance should be excused under the substantial compliance doctrine v substantial compliance doctrine some courts have held that strict compliance with the qualified_appraisal and other documentation requirements is not necessary if the taxpayer substantially complies with the reporting regulations we did not find any authority from the court_of_appeals for the sixth circuit regarding whether the substantial compliance doctrine applies in the context of the qualified_appraisal regulations in hewitt v commissioner t c pincite we explained that the the court_of_appeals for the sixth circuit however has addressed the substantial compliance doctrine in the context of other tax provisions in 377_f3d_592 6th cir aff’d 545_us_308 the court held that substantial compliance applies in the tax sale context because sec_6339 includes a ‘substantially in accordance with the provisions of law’ qualification in 115_f2d_497 6th cir aff’d 314_us_186 the court held that the taxpayer substantially complied with the applicable statute_of_limitations for refund actions where the taxpayer filed an informal claim before the period of limitations had expired and the later filed formal claim was but a perfection of the informal claim in contrast in 164_f3d_1029 6th cir the court declined to apply the substantial continued key question in substantial-compliance cases is whether the taxpayers had provided most of the information required and the single defect in furnishing everything required was not significant in determining whether a taxpayer has substantially complied with the charitable_contribution reporting regulations we return to the purpose of the regulations--ie to provide the irs with sufficient information to evaluate the claimed deduction and deal more effectively with the prevalent use of overvaluations smith v commissioner t c m cch pincite some courts have found that strict compliance can be excused where the taxpayer has supplied nearly all of the required information in either the appraisal report or the appraisal_summary and all substantive requirements have been met in 682_f3d_189 2d cir vacating and remanding tcmemo_2010_151 the court_of_appeals for the second circuit held that the taxpayers substantially complied with the qualified_appraisal and other documentation requirements where the taxpayers attached two appraisal continued compliance doctrine and held that a return was not a valid_return where it was filed after an assessment for the tax had already been made similarly in 887_f2d_660 6th cir aff’g 90_tc_1207 the court held that a late payment does not substantially comply with regulations that require such payments to be made within days after the close of a domestic international sales corporation’s disc tax_year summaries to their return neither of which individually contained all the requisite information but which contained all the requisite information when combined the court noted that reporting the required information on two forms rather than gathered in a single form was the most technical of deficiencies which should be excused on the basis of substantial compliance id scheidelman however is distinguishable from this case the taxpayers in scheidelman unlike petitioners submitted an appraisal that satisfied the qualified_appraisal requirements id pincite in addition unlike the taxpayers in scheidelman petitioners did not submit appraisal summaries with all the requisite information but rather submitted an appraisal_summary with missing and false information in 687_f3d_21 1st cir vacating in part and remanding in part 136_tc_294 and 134_tc_182 the court_of_appeals for the first circuit held that the taxpayers substantially complied with the qualified_appraisal and other documentation requirements where the taxpayers did not report the manner or date_of_acquisition nor the cost or other basis of a contributed facade easement the court explained that because the taxpayers had created the facade easement there was no manner or date_of_acquisition nor cost or other basis to report id the court further explained that while the taxpayers arguably should have written none or not applicable in the spaces on their form_8283 these defects were in no way prejudicial to the irs id kaufman is likewise readily distinguishable from this case unlike the taxpayers in kaufman who created the contributed_property by transferring an easement petitioners purchased gladstone from hud in and paid dollar_figure for both pingree and gladstone petitioners did not omit this information but rather reported falsely that they had purchased gladstone in date and that their basis in gladstone was dollar_figure moreover the substantial compliance doctrine should not be liberally applied mohamed v commissioner tcmemo_2012_152 103_tcm_1814 t he problems of misvalued property are so great that congress was quite specific about what the charitably inclined have to do to defend their deductions see also 896_f2d_218 7th cir the substantial compliance doctrine should be interpreted narrowly and should not be allowed to spread beyond cases in which the taxpayer had a good excuse though not a legal justification for failing to comply with either an unimportant requirement or one unclearly or confusingly stated in the regulations or the statute bruzewicz f_supp 2d pincite applying prussner’s narrow interpretation of the substantial compliance doctrine in the context of the sec_170 charitable_contribution reporting requirements as further explained below courts have routinely declined to apply the substantial compliance doctrine where substantive requirements set forth in the qualified_appraisal regulations are not met or entire categories of required information are omitted a substantive requirement not met courts have found that strict compliance cannot be excused where a substantive requirement of the qualified_appraisal regulations is not satisfied see eg hewitt v commissioner t c pincite holding that failing to provide an appraisal_summary does not constitute substantial compliance estate of evenchik v commissioner tcmemo_2013_34 at holding that obtaining an appraisal of the wrong property--ie a entity’s assets rather than the ownership_interest in the entity--does not constitute substantial compliance jorgenson v commissioner t c m cch pincite holding that an appraisal conducted after the return was filed does not constitute substantial compliance d’arcangelo v commissioner tcmemo_1994_572 68_tcm_1223 holding that obtaining an appraisal from a nonqualified appraiser does not constitute substantial compliance the sanna appraisal fails at least two substantive requirements for a qualified_appraisal first the sanna appraisal was performed in far outside the 60-day period before the contribution required by the regulations although an appraisal that is slightly premature may substantially comply with the regulations see eg consol investors grp v commissioner tcmemo_2009_ 98_tcm_601 holding that substantial compliance existed where an appraisal was three months premature an appraisal does not substantially comply with the regulations when the purpose of the appraisal requirements--ie ensuring that the correct values of donated property are reported--would be undermined see eg jorgenson v commissioner t c m cch pincite holding that an appraisal conducted after the return was filed does not substantially comply with the regulations the sanna appraisal was conducted nearly a decade before the contribution of gladstone making it virtually impossible for the appraisal to accurately reflect the true value of gladstone on the contribution date second the sanna appraisal was not a fair_market_value appraisal of gladstone a deficiency that goes to the heart of the qualified_appraisal requirements as a result of these substantive deficiencies the sanna appraisal does not substantially comply with the regulations the jones appraisal also fails at least two substantive requirements as explained earlier petitioners have failed to establish that mr jones is qualified to appraise gladstone we have held that obtaining an appraisal from a nonqualified appraiser does not constitute substantial compliance d’arcangelo v commissioner t c m cch pincite more importantly however the jones appraisal appraised the wrong asset--ie a hypothetical fully renovated gladstone rather than gladstone as contributed we have held that an appraisal of the incorrect asset cannot substantially comply with the qualified_appraisal requirements because it prevents the commissioner from properly understanding and monitoring the claimed contribution estate of evenchik v commissioner at in estate of evenchik the taxpayers contributed their interest in a corporation but obtained an appraisal of the corporation’s assets id at we held that such an error misrepresents the actual property interest contributed and goes to the essence of the information required id at similarly in smith v commissioner t c m cch pincite we held that substantial compliance did not exist where the taxpayer contributed an interest in a partnership but obtained an appraisal of the partnership’s assets we explained that although the values of the partnership interests were substantially dependent upon the asset values a separate appraisal report for the partnership interests was necessary id in this case although a relationship does exist between the prerenovation and postrenovation values of gladstone because of gladstone’s dilapidated state this relationship is far less direct than the relationship of the properties in estate of evenchik and smith therefore as a result of these substantive deficiencies the jones appraisal does not substantially comply with the regulations b entire categories of required information omitted courts have also found that strict compliance cannot be excused where the taxpayer fails to provide entire categories of mandated information hendrix wl at the substantial compliance doctrine is not a substitute for missing entire categories of content rather it is at most a means of accepting a nearly complete effort that has simply fallen short in regard to minor procedural errors or relatively unimportant clerical oversights see also estate of evenchik v commissioner at holding that appraisals which did not provide a description the contribution date the terms of agreement relating to the disposition of the contributed_property an income_tax purpose statement or the fair_market_value as of the contribution date fell woefully short of the charitable_contribution reporting requirements lord v commissioner tcmemo_2010_196 100_tcm_201 holding that omitting the contribution date the appraisal performance date or the appraised fair_market_value as of the contribution date does not constitute substantial compliance friedman v commissioner t c m cch pincite holding that omitting the manner of acquisition and the cost or other adjusted_basis in the donated property does not constitute substantial compliance smith v commissioner t c m cch pincite holding that omitting the income_tax purposes statement the contribution date and a disclosure of restrictions on use or disposition does not constitute substantial compliance likewise the sanna appraisal the jones appraisal and petitioners’ form_8283 collectively lack entire categories of information--ie a consideration statement from volunteers of america the terms regarding the disposition of gladstone an income_tax purposes statement appraiser declarations and the taxpayer identification numbers of the appraiser and volunteers of america in addition petitioners’ form_8283 contains entire categories of false information-- ie the contribution date of gladstone petitioners’ basis in gladstone the appraised fair_market_value of gladstone and gladstone’s physical condition for although volunteers of america provided dr alli with a donation receipt which stated that dr alli received no goods or services as a result of this donation as required by sec_170 the donation receipt was not made a part of petitioners’ appraisal_summary nor was it otherwise included in petitioners’ return these reasons petitioners did not substantially comply with the qualified_appraisal and reporting regulationsdollar_figure vi reasonable_cause even if a taxpayer does not strictly or substantially comply with the qualified_appraisal and other documentation requirements a charitable_contribution_deduction will not be denied if the failure to meet those requirements is due to reasonable_cause and not to willful neglect sec_170 the burden of proving reasonable_cause is on the taxpayer rule a in crimi v commissioner tcmemo_2013_51 we interpreted the sec_170 reasonable_cause standard by looking to the reasonable_cause standard of other code provisions reasonable_cause requires that the taxpayer have exercised ordinary business care and prudence as to the challenged item at least one court has held that the substantial compliance doctrine does not apply where the taxpayer does not rely on the offered appraisal because the purpose of the qualified_appraisal is to present an understandable rationale for the claimed deduction and to ‘show the work’ so as to obviate the injection of unfounded guessing into the tax scheme hendrix v united_states no 09-cv- wl at s d ohio date in hendrix the court held that this purpose was undermined where a taxpayer claimed a deduction of dollar_figure but offered an appraisal of the contribution at dollar_figure even though reasonable explanations for the discrepancy might exist id for the same reason the substantial compliance doctrine does not apply in this case by claiming a deduction of dollar_figure but offering an appraisal of gladstone at dollar_figure petitioners undermined the very purpose of the qualified_appraisal requirement thus the inquiry is inherently a fact-intensive one and facts and circumstances must be judged on a case-by-case basis id at citing 469_us_241 a taxpayer’s reliance on the advice of a professional such as a certified_public_accountant c p a would constitute reasonable_cause and good_faith if the taxpayer proves by a preponderance_of_the_evidence that the taxpayer reasonably believed the professional was a competent tax adviser with sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the advising professional and the taxpayer actually relied in good_faith on the professional’s advice id at see also 115_tc_43 aff’d 299_f3d_221 3d cir in crimi we held that the taxpayer reasonably relied on his cpa’s advice that the appraisal was qualified where the taxpayer had relied on his c p a as a competent tax and accounting adviser for over two decades provided his c p a with all documents and regularly apprised his c p a of the status of the contribution transaction crimi v commissioner at see also esgar corp v commissioner tcmemo_2012_35 103_tcm_1185 holding that reasonable_cause existed where the taxpayers relied on the conclusion of their c p a with whom they had worked for over years that the appraiser ‘took a reasonable approach to determine the value’ petitioners argue that reasonable_cause exists because they relied on mr siegal the paid preparer for their return regarding the charitable_contribution_deduction petitioners claim that mr siegal is a c p a and an attorney and further claim that he has prepared their returns for over years however petitioners have produced no reliable evidence of mr siegal’s qualifications no reliable evidence that they provided mr siegal with complete information no reliable evidence of the content of mr siegal’s advice and no reliable evidence that they reasonably relied on that advicedollar_figure petitioners further argue that reasonable_cause exists because they relied on the appraisals by mr sanna and mr jones however petitioners have produced no evidence that either mr sanna or mr jones is a professional as the term is defined in crimi--ie a competent tax adviser with sufficient expertise to justify reliance furthermore petitioners did not rely on either mr sanna or mr jones in claiming a dollar_figure deduction a figure wholly unsupported by the record we further note that petitioners did not call mr siegal as a witness which gives rise to an adverse inference that had he been called his testimony would not have supported petitioners’ contentions see 6_tc_1158 aff’d 162_f2d_513 10th cir accordingly petitioners do not meet their burden of establishing reasonable_cause based on their alleged reliance upon professional advice any arguments not discussed in this opinion are irrelevant moot or lacking in merit to reflect the foregoing decision will be entered for respondent
